Citation Nr: 0008990	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.
This appeal arises from a decision by the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for PTSD in a July 1983 rating decision.  The 
veteran was notified of this decision but did not appeal.

2.  The evidence submitted or secured since the July 1983 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's claimed stressor during his service in 
Vietnam was the wounding of two named soldiers has been 
verified.

4.  The veteran has a current diagnosis of PTSD related to 
combat service.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1983 is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  New and material evidence has been submitted or secured 
since the July 1983 rating decision to reopen the veteran's 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's PTSD was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303(a), 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's claim for service connection for PTSD was 
denied by a July 1983 rating decision.  The evidence before 
the RO at that time consisted of the following: 1) service 
medical records, 2) service administrative records, 3) an 
October 1970 VA examination report, 4) a June 1974 VA genito-
urinary (GU) examination report, 5) January 1976 VA treatment 
notes, 6) August 1976 to June 1978 VA outpatient psychiatric 
treatment notes, 7) September 1981 Memorial Hospital records, 
8) December 1981 El Dorado Clinic treatment notes and April 
1978 to October 1982 VA outpatient treatment notes.  None of 
the above evidence includes complaints or findings of PTSD 
except a September 1981 VA report of contact regarding 
complaints of flash backs of Vietnam.

Also before the RO were a September 1981 evaluation report 
from J. Knopfs, Ph.D. that includes diagnostic impressions of 
isolated explosive disorder and brief reactive psychosis; a 
September 1981 evaluation report by Stuart W. Twemlow, Ph.D. 
that included a diagnosis of post-Vietnam stress syndrome, as 
did an October 1981 note from Dr. Twemlow.  An October 1981 
Memorial Hospital Discharge Summary by Dr. Twemlow includes a 
finding of brief psychotic episode resulting from post-
Vietnam stress reaction.  A July 1982 statement by a Topeka, 
Kansas, policeman states that he was dispatched to the 
veteran's house because the veteran was acting violently 
during a flash back.  

VA treatment records dated from April 1978 to October 1982 
are negative for references to Vietnam or PTSD symptoms 
except for a September 1981 complaint of flash backs.  

The veteran's claim for service connection for PTSD was 
denied by the July 1983 rating decision.  The veteran was 
notified but did not file a timely appeal.  

Since the July 1983 rating decision the veteran has submitted 
the following evidence that pertains to physical rather than 
psychiatric conditions: 1) March 1988 to February 1989 
records of John S. Wertzberger, M.D., 2) August and September 
1990 records from St. Francis Hospital and from Cardiology 
Consultants, 3) June 1989 to July 1990 VA treatment records, 
4) March 1990 to November 1993 records and correspondence 
from Cardiology Consultants, 5) August 1994 records from 
Radiology and Nuclear Medicine, 6) August through November 
1994 records from the Cotton-O'Neil Clinic, 7) a January 1994 
questionnaire for Blue Cross executed by the veteran, 8) 
April 1990 to May 1995 records from Glenn O. Bair, M.D., 9) 
August 1991 to December 1995 records from St. Francis 
Hospital, 10) September and October 1996 records from the 
Endoscopy and Surgical Center, 11) October through November 
1996 VA examination reports and treatment notes, 12) December 
1996 SmithKline Beecham laboratory reports, 13) VA outpatient 
treatment notes dated through June 1999, 14) Orthopedic 
Clinic of Topeka treatment notes from August 1991 to February 
1995 and 15) the transcript of the veteran's April 1997 
personal hearing.

The veteran's stressor form received in March 1998 lists a 
slight shrapnel wound to the right forearm and the wounding 
of two named soldiers as stressors.  

A November 1998 letter from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), included casualty 
reports that confirmed that two of the named soldiers from 
the veteran's unit were wounded in action.  Two other 
casualties mentioned by the veteran were not verified.  
USASCRUR also included morning reports and unit histories for 
the veteran's unit dated in May 1968 and January 1969 (the 
veteran served in Vietnam from October 1967 to October 1968).

An August 1997 VA history and physical notes the veteran's 
complaints of irritability and Vietnam survivor guilt and 
includes diagnoses of major depression and PTSD.  An August 
1997 VA discharge summary contains a diagnosis of depression 
and notes that the veteran's mood was directly dependent on 
the severity of his diabetes.  An August 1997 VA treatment 
note states that the veteran's depression had stabilized to 
the point that treatment of his PTSD could begin.  

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

In Winters v. West, 12 Vet App 203 (1999) United States Court 
of Appeals for Veterans Claims (Court) stated, "Today, in 
Elkins v. West, 12 Vet App 209 (1999), the en banc Court 
essentially holds that the recent decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
requires the replacement of the two-step Manio test with a 
three-step test.  Under the Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a)(1999) in order 
to have a finally denied claim reopened under 38 U.S.C. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled." 

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The evidence submitted since the July 1983 rating decision 
includes casualty reports that verify that two of the 
veteran's claimed stressors, the wounding of two soldiers.  
Also included are diagnoses of PTSD by VA physicians.  This 
evidence is both new, in that it has not been previously 
considered, and it is material, as it bears directly and 
substantially upon the specific matter under consideration, 
and it must be considered in order to fairly decide the 
merits of this claim.  Therefore, the claim may be reopened.

Having arrived at that conclusion that the veteran has 
submitted new and material evidence to reopen this claim, the 
Board must now determine whether the claim is well-grounded.  
A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim that is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

Following VA's adoption of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 & 4.126, 
the sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).  If there is an unequivocal diagnosis of 
PTSD by mental heath professionals, it is presumed that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  If there 
is a question as to whether the report or examination is in 
accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed. Id.  

The Board must make a specific finding as to whether the 
veteran engaged in combat.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  As stated above, if VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 C.F.R. § 3.304(f).  The ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.   

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Cohen, 10 Vet. 
App. at 138. 

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to service connection for 
PTSD.  The medical evidence shows a diagnosis of PTSD.  In 
addition, there is medical evidence of record that relates 
the veteran's PTSD to combat experiences from service in 
Vietnam.

The remaining issue to be determined is whether there is 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  As discussed above, this 
criterion may be satisfied by either a finding that the 
veteran engaged in combat with the enemy or by verification 
of individual stressors.  In this case, giving the veteran 
the benefit of the doubt, the Board finds sufficient evidence 
to establish that he engaged in combat with the enemy.  See 
VAOPGCPREC 12-99 (holding that the benefit-of-the-doubt rule 
applies to determinations as to whether the veteran engaged 
in combat with the enemy).  

The casualty reports verified that the two named soldiers 
were in fact wounded.  The August 1997 VA records indicate 
that although the veteran had a diagnosis of depression, he 
also had survivor guilt regarding Vietnam and had a diagnosis 
of PTSD that was separate from and would be treated 
separately from the diagnosis of depression.  There is no 
medical evidence to refute the link between the veteran's 
Vietnam experience and his current diagnosis of PTSD.  
Because the sufficiency of the stressor is a clinical 
determination, and it has been determined that the veteran's 
psychiatric problems in part, stem from Vietnam-related 
stressors, the nexus has been established.

Under the circumstances presented in this case, the Board 
finds that the evidence supporting an award of service 
connection for PTSD is in relative equipoise and service 
connection for that disorder will accordingly be allowed.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1992).  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for PTSD is granted. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

